DAVIS, Justice, specially concurring. [¶29] I concur in the result reached by the majority on this record, but I have additional reasons for doing so. The insurance policy in this case, with all endorsements, encompasses 86 pages, and so there are many exclusions, definitions, limitations, and provisions of various kinds. This claim falls under Coverage A, .“HEALTHCARE SYSTEM MEDICAL PROFESSIONAL LIABILITY.” The general covering language, as set forth in the majority opinion, is as follows: UMIA agrees to pay on behalf of the insured all sums which the insured shall become legally obligated to pay as damages because of any claim or claims * * * arising out of the performance of medical professional services rendered or which should have been rendered * * * by the insured or by any person for whose acts or omissions the insured is legally responsible. [Emphasis in original to indicate defined policy terms.] [¶30] I do not find this language, read in isolation, to be clear. Both parties’ interpretations seem circular, and depart from the assumed absence or presence of coverage. However, I think the definition of the term “insured”- provides clarity which breaks the impasse and makes resorting to rules of contract interpretation unnecessary. We read an insurance contract as a whole before deciding whether it is ambiguous. Continental Western Ins. Co. v. Black, 2015 WY 145, ¶ 18, 361 P.3d 841, 847(Wyo. 2015). [¶31] On the declaration page of the policy, the “named -insured” is, unsurprisingly, Memorial Hospital of Sweetwater County. The term “insured” is further defined in the policy: “Insured” means the following: (a) the named insured; [Emphasis in original.] * ⅜ * * (d) Each of the following is also an insured: (1) hospital administrators, members of the Board of Governors, members of the Board of Directors, employees or volunteer workers, but only while acting within the scope of their duties. However, coverage afforded for employees does not apply to: (a)- interns, externs, -residents, and dental, osteopathic, chiropractic, podiatrist, or medical doctors unless specifically endorsed onto this Policy. [Emphasis added in subparagraph (d).] (found in “Definitions” section (applicable to terms “[w]hen used in this Policy or Endorsements forming a part hereof’)). [¶32] I understand that this provision makes employees additional insureds — they would be covered if they were sued, even if the hospital was • not. However, the policy clearly does not cover any medical doctor who is not endorsed, even if that physician is actually an employee.10 This language necessarily negates coverage for those listed providers who might appear to be employees but who are not, perhaps even if they are listed on an endorsement, which is extremely unlikely to happen. The earner ha's insulated itself from surprises with this clear provision requiring medical doctors and certain other care providers to be specifically identified so that it can measure the risks it insures against. The hospital did endorse a number of individual physicians and other listed care providers as insureds, but Dr. Miao was, of course, not among them. [¶33] I believe the language clarifies that the policy does not cover medical doctors who are not employees, and then only those specifically endorsed. While this result would be unfortunate for a nongovernmental hospital under Sharsmith v. Hill, 764 P.2d 667, 671-72 (Wyo. 1988), in this ease there is no waiver of Sweetwater County Memorial Hospital’s immunity under the Wyoming Governmental Claims Act because the hospital has not purchased insurance coverage for ostensible agents who are medical doctors. Wyo. Stat. Ann. § 1-39-118(b)(i) (LexisNexis 2017); Campbell County Mem’l Hosp. v. Pfeifle, 2014 WY 3, ¶ 29, 317 P.3d 573, 580-81 (Wyo. 2014). I therefore agree with the result reached by the majority.11,12   . There is an exception in a policy endorsement providing coverage for locum tenens physicians covering for employee physicians who are listed as required by the policy, provided that the locums physician and the employee physician do not provide professional services at the same time. This does not apply to Dr. Miao because he was covering for a hospitalist employed by Em-Care, not the hospital.   . In this case, we have only Appellant's statement in its reply brief that UMIA reserved its rights under the policy. However, Appellee has not argued that the policy provisions described above were in some way waived, and we have held that the coverage of an insurance policy may not be extended by waiver or estoppel. Lewis Holding Co., Inc. v. Forsberg Engerman Co., 2014 WY 26, ¶¶ 3-14, 318 P.3d 822, 825-26 (Wyo. 2014) (citing Sowers v. Iowa Home Mut. Cas. Ins. Co., 359 P.2d 488, 493 (Wyo. 1961); Ricci v. New Hampshire Ins. Co., 721 P.2d 1081 (Wyo. 1986); Tadday v. Nat'l Aviation Underwriters, 660 P.2d 1148 (Wyo. 1983); St. Paul Fire & Marine Ins. Co. v. Albany Cty. Sch. Dist. No. 1, 763 P.2d 1255, 1261-62 (Wyo. 1988)).   .I have some concerns about making decisions about insurance coverage in a case in which the carrier is not directly participating, although it did retain defense counsel for the hospital, who argue against coverage. However, in this case, the policy language as a whole seems to me to clearly eliminate coverage for the hospital's benefit for Dr. Miao's alleged errors, and so I am comfortable with reaching the merits.